WRIGHT, District Judge.
The issues of fact and law in the above' entitled suits having duly come on to be heard on the pleadings and proofs of the parties and due. deliberation having been had, I now find and decide as follows:
Findings of Fact.
1. Steamship Gulfpoint, owned and operated by libellant, is a tank vessel of 6,972 gross tons, 4,293 tons net register, built at Sparrows Point, Maryland, in 1920. She is 435.6 feet long, 56.2 feet beam and 31.7 feet molded depth. Upon February 20, 1946, her draft was 27 feet fore and aft.
2. Steamship Freeport Seam, now known as steamship Edith, is a collier, 6,643 tons gross, 3,740 tons net register built at New Orleans, Louisiana, in 1945. She is 422.8 feet long, 57 feet beam, 34.8 feet molded depth and on the morning of February 20, 1946 her draft was 28 feet forward and 29 feet aft. At all material times she was owned by respondent, the United States of America.
3. Steamship Gulfpoint arrived at Tampa Bay sea buoy at 3:25 a. m. on February 20, 1946, where she took aboard a State pilot and thereupon proceeded to Port Tampa where she was to be berthed at the Gulf Oil Corporation dock, which is the third berth outshore from the bulkhead on the south side of Port Tampa slip. Port Tampa slip is a land-locked canal located at Port Tampa, Florida. It runs from west to east, being about 4,000 feet long, 165 feet wide and is dredged to a depth of 30 feet at mean low water.
4. On the morning of February 20, 1946, steamship Freeport Seam lay moored, bow in, at the Phosphate Elevator Dock, which is located on the north side of Port Tampa slip about midway between the entrance to the slip and the inshore bulkhead at the west end.
5. At about 8:18 a. m., as steamship Gulfpoint was approaching the entrance to Port Tampa Slip, tug Neptune came alongside and made fast with a line to the port quarter of the Gulfpoint in order to hold her stern up against the ebb tide as she was making her entrance into the slip.
6. The weather was clear, wind light northerly, tide ebb.
7. Navigation of the Gulfpoint was in charge of the local pilot who was on the bridge with the master. The third officer was in the wheel house standing by the engine room telegraph and a quartermaster was at the wheel steering the vessel. The chief officer, with a group of seamen, was on the forecastle head and the second officer, with a group of seamen, was on the poop deck in readiness to make the Gulf-point fast when she reached her berth in Port Tampa slip.
8. At about 8:29 a. m. tug Neptune cast off her line when the Gulfpoint was half way inside the entrance of Port Tampa slip and was straightened up on the south side of the slip, headed for her berth.
*9909. In order to reach her berth it was necessary for the Gulfpoint to pass the Steamship Freeport Seam which lay moored at the Phosphate Elevator Pier where she was tied up with an outboard stern line leading well up the dock, an inboard stem line also leading aft at an angle of about 45 degrees, an outboard bow line leading down the dock and an inboard bow line also leading forward at an angle of about 45 degrees; a forward spring line which, instead of being run aft, was run directly to the dock at an angle of 90 degrees, and an aft spring line also leading to the dock at an angle of 90 degrees. The Freeport Seam was fully loaded and ready to sail. She was breasted off the dock from eight to ten feet without camels, the depth of the slip alongside the dock not being sufficient to accommodate the Freeport Seam in her loaded condition. There appeared to be slack in all of her lines, particularly in her bow lines, the bights of which were lying in the water. At least some of this slack may have been the result of the action of the Freeport Seam’s crew in slackening off the lines when the vessel began to react to the water disturbance and suction created by the Gulfpoint.
10. After dismissing her tug the Gulf-point proceeded toward her berth at a speed of approximately two or three knots, operating her engines through radical changes at a time when, because of the depth of the water in the slip and the proximity of the Freeport Seam, good seamanship would indicate conservative engine operation.
11. As the bow of the Gulfpoint came abreast of the starboard quarter of the Freeport Seam, the latter vessel, because of the excessive slack in her bow lines, lack of proper spring lines, and the suction from the Gulfpoint, began to set astern and her stern set out into the slip towards the Gulf-point for a distance of about 40 feet until her stern lines became taut and her after spring line parted. As the Gulfpoint approached, the Freeport Seam set back in toward the dock. No contact occurred between the Gulfpoint and the Freeport Seam at this time.
12. As the stern of the Freeport Seam set back in toward the dock, the vessel surged forward and her bow swung to starboard away from the pier and out into the slip toward the Gulfpoint, which was now passing the Freeport Seam.
13. When the bow of the Freeport Seam had swung out into the slip for a distance of about 40 feet, her forward spring line became taut and parted, allowing the bow to swing further out into the slip. Shortly thereafter her outshore bow line also parted, and the Freeport Seam continued swinging out into the slip until her starboard bow came into collision with the port quarter of the Gulfpoint, damaging the Gulf-point.
14. No damage was sustained by the Freeport Seam except for the parting of three of her lines.
Conclusions of Law.
1. The Freeport Seam was negligent in being improperly moored to the dock with excessive slack in her lines. The conditions in the slip were such that a vessel moored at the dock would be subject to extreme pressure and suction on the passing of another vessel, particularly a well laden one of deep draft. Despite these conditions, instead of being moored in the normal fashion, the Freeport Seam’s spring lines ran directly to the dock at an angle of 90 degrees. In effect, the Freeport Seam had no spring lines at all and consequently she was unable to resist the forward and backward motion which would normally occur under the conditions which existed in the slip on the passing of a well laden vessel of deep draft. The fact that the Free-port Seam was breasted off from the dock eight to ten feet with no camels increased the strain on her lines.
2. The Gulfpoint was negligent in attempting to navigate the slip without the aid of a tug, particularly when one was so obviously available. The navigation of the slip by the Gulfpoint alone under her own steam resulted in excessive and radical engine maneuvers on her part and created, under the conditions existing in the slip, sufficient suction to part the lines of the Freeport Seam.
3. The collision and consequent damage to the Gulfpoint was caused by the *991concurring negligence of the Freeport Seam in being improperly moored to the dock and the Gulfpoint attempting to navigate the slip without the aid of a tug.
4. I find mutual fault.
Let decrees be prepared in accord with these findings.